DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/16/2020 has been entered.
Response to Amendment
Applicant’s amendments to the claims, filed 9/16/2020, are accepted and appreciated by the examiner.

Allowable Subject Matter
Claims 1-9, 11-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 	The closest prior art or record Breed teaches
	A system (See Fig 1), 	comprising:a content level sensor device configured to transmit an interrogation signal within a container to measure a content fill level of the container (See Fig 3 and 4 Component 106  and See Para[0080] Each wave-receiving device 106 directs waves at an upper surface of the material when present in the interior of the container, when it is a wave transmitter, or alternatively receives waves, e.g., electromagnetic waves, from the material when it is, for example, an optical imager.); and
	a configuration device  (See Fig 2 and Component 107 Remote Facility) configured to:
	receive an identity of the container wherein the content level sensor device is physically separate and remote from the configuration device that received the identity of the container (See Para[0095] Para[0109] In this case, the link between the communications device in the control unit/processor 104 is bi-directional and allows for reception of a command from a remote facility 107 to cause the wave-receiving device(s) 106 to operate and obtain information about the material in the container.)
identify a plurality of signal parameters associated with the container (See Fig 5 and Para[0057]); teaches a method for reconstructing fiber grating period profiles.	However with regards to Claim 1, and 21 the prior art fails to teach or make obvious	wherein the plurality of signal parameters are with different for a first container type and a second container type	transmit the plurality of signal parameters to the content level sensor device,	wherein a first portion of the plurality of signal parameters has been configured for measuring a first range of content levels for the container and a second portion of the plurality of signal parameters has been configured for measuring a second range of content levels for the container, and the content level sensor device is configured to transmit the interrogation signal that is based at least in part on at least a portion of the plurality of signal parameters identified specifically for the container to measure the .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050.  The examiner can normally be reached on M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



/YOSHIHISA ISHIZUKA/Primary Examiner, Art Unit 2863